Citation Nr: 1803389	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-02 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1980 to March 1984, August 1984 to September 1984, and February 1985 to February 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This matter was previously before the Board in July 2016 and was remanded for further development.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran's major depression is characterized by no worse than occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in May 2011.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in July 2016.  The purpose of this remand was to obtain outstanding private and VA treatment records.  Upon remand, said records were obtained.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for her major depression.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently in receipt of service connection for her major depressive disorder evaluated as 50 percent disabling under diagnostic code 9424.  38 C.F.R. § 4.130.

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Additionally, the record contains Global Assessment of Functioning (GAF) scores assigned by mental health professionals who have evaluated the Veteran.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Therefore, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  As such, in evaluating the severity of mental disorders, the disability rating is to be based on all of the evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016) (emphasis added). 

A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends.).  A GAF score of 11 to 20 reflects some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See DSM-IV.

Throughout the record, the Veteran has stated that her depression is aggravated by her inability to have children and outbreaks from her service connected herpes.  The Veteran states that this has resulted in the Veteran's feelings of isolation and loneliness. 

In November 2009, the Veteran underwent an initial VA examination which found that the Veteran had major depressive disorder.  The examiner noted that the Veteran appeared to be experiencing a fair amount of psychological distress in the form of depression and was frequently tearful during the interview. The examiner stated that the Veteran, at times, displayed poor emotional control but was able to recompose herself adequately in order for the interview to progress. The Veteran's grooming and hygiene were noted to be satisfactory and she was alert and oriented. 

The examiner stated that he has seen the Veteran on four previous occasions for compensation and pension examinations.  The examiner noted that at the time of her most recent examination, the Veteran was diagnosed as having major depression and was assigned a GAF score of 50, which indicates serious symptoms. Subsequently, the Veteran was assigned a GAF score of 51 in July 2009 and 57 in August 2009, which both indicate moderate symptoms.  The Veteran reported that she was having increasing difficulties performing her job duties as she has less patience with her clients and on several occasions became irritable to the point where she would verbally attack a client.  The Veteran noted that this was not characteristic of her usual behavior.  The Veteran noted that she is easily agitated and that she has been losing interest in her job.  However, she stated that she continues to care and has a strong desire to perform in a manner that is in the best interest of her clients.  The Veteran complained of difficulty concentrating and stated that she sometimes would call in sick to work due to the severity of her depressed mood.  However, the Veteran stated that she has maintained a full workload.  

At the November 2009 examination, the Veteran discussed her divorce from her husband, but said that she does have a best friend.  The Veteran expressed concern over the fact that most of her activities center around drinking and that she has been engaging in more alcohol use as means of coping with loneliness and depression.  The Veteran described fairly significant mood problems in the form of depression and expressed negative views of the world and her future.  The Veteran also discussed having low energy and variable motivation and had difficulty describing any activities which bring her pleasure or satisfaction.  Although, the Veteran denied being suicidal.

The examiner assigned the Veteran a GAF score of 45 to 50 and considered the Veteran's depression to be severe.  The examiner stated that the Veteran's depressive symptoms appear to be occurring frequently and are characterized by chronically depressed mood, sleep disturbance, reduced energy, low motivation, and anhedonia.  The examiner opined that the Veteran's depression has an effect on her occupational and social functioning as there are deficiencies in work, judgment, thinking, and mood.  Although, the examiner stated that the Veteran appears to be capable of normal activities of daily living in that she is able to live independently and takes care of her own needs.   The examiner stated that although the Veteran has been abusing alcohol, she is not considered to be alcohol dependent and she does not exhibit other psychiatric symptoms that would lead to further diagnoses. 

In May 2011, the Veteran underwent another VA mental disorders examination.  The examination report stated that the Veteran is diagnosed with service connected major depressive disorder, personality disorder with borderline and obsessive features that is not related to her military service, and alcohol abuse which is also non-service related.  The examiner stated that the Veteran has indications of behavior control problems, subjective unhappiness, and relationship dysfunction, though generally satisfactory performance in her occupational functioning. 

The Veteran stated that her depression causes work impairment as she has a loss of productivity, lateness on projects, and misses deadlines occasionally, especially when she is depressed.  Additionally, the Veteran's symptoms of depression affect her ability to perform work tasks including occasional problems with concentration, occasional poor judgment and insight when she becomes irritable and angry, decreased motivation at work, and occasional difficulty adapting to stressful work situations.  The examiner also noted that the Veteran's sleep impairment contributes to her problems with irritability and stress tolerance.  The Veteran stated that she was taking off approximately once a month for mental health reasons.  The Veteran stated that she has a social relationship with her sister and engages in leisure activities including boating, camping, crafts, puzzles, and watching television.  (The Board acknowledges statements later in the record that state that the Veteran's relationship with her sister have become strained due to the Veteran's alcohol use and that the Veteran is limited in engaging in recreational activities due to her physical disabilities). 

Following this examination, the Veteran disagreed with the diagnosis of personality disorder, or in the alternative, believed that it should be service connected.  

In September 2013, the Veteran underwent a new VA examination.  The examiner noted that the Veteran was diagnosed with major depressive disorder which is moderate and recurrent and personality disorder.  The examiner stated that it is not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner opined that the Veteran's psychiatric disorders result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner clarified that this impairment level only applies to the Veteran's major depressive disorder, which appears to conflict with his statement that it is not possible to differentiate what symptoms are attributable to each diagnosis.  

At the examination, the Veteran claimed that her diagnosed personality disorder is secondary to her service connected major depressive disorder.  However, the examiner opined that it is less likely than not that the Veteran's personality disorder is proximately due to or the result of her major depression.  The examiner referenced the Veteran's previous diagnosis of personality disorder that was diagnosed based on interview data and subscales of personality tests.  This diagnosis was considered to be a comorbid disorder to the depressive disorder, but not derived from it.  The examiner elaborated that such a personality disorder can worsen her ability to be flexible in adapting.  Additionally, under the DSM-IV, personality disorders are considered long-term and developmental problems that develop during youth and continue as a personality style and are thereby not considered to be acquired from military or other stressors. 

Regarding the Veteran's major depressive disorder, the September 2013 examiner stated that the Veteran suffers from depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran also experiences social withdrawal, low motivation, and effort.  The examiner noted that the Veteran's symptoms appear depressive most of the time, dysthymic, rather than cyclic, she feels like withdrawing, is often distracted, and unmotivated.  The Veteran did not report any suicidal ideations.  

The examiner stated that the Veteran continues to function vocationally over the years since being diagnosed while suffering disappointments in her personal life.  Although, her symptoms of depression have been recognized and her extent of disability has been advanced.   The examiner stated that the Veteran regards her very recent job demotion as a personal humiliation and cause for increased depression, although she remains employed at the same salary.  The examiner concluded that the Veteran's depressive reaction does not result in occupational or social impairment with deficiencies in most areas and the reduced reliability level is most appropriate. 

In August 2015, this matter was before the Board.  The Board acknowledged the Veteran's testimony at her June 2015 hearing that her September 2013 VA examination was inadequate.  The Veteran stated that the contract examiner was unresponsive to the questions she asked of him and offered a diagnosis that was unsupported by the Veteran's regular therapy notes and had not been provided by the Veteran's regular behavioral health professional. 

Pursuant to the Board's August 2015 remand, the Veteran underwent another VA examination in December 2015.  The VA examiner stated that the Veteran is currently diagnosed with major depressive disorder in partial remission.  The examiner opined that the Veteran's depression results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by medication.  The examiner stated that the Veteran depression is manifested by a depressed mood.  The examiner observed that the Veteran was cooperative and neatly groomed with a mood and affect that was mildly downtrodden.  The Veteran was oriented to person, place, and time with clear and coherent speech.  There was no evidence of thought disorder and the Veteran did not endorse suicide or homicide ideation, plan, or intent. 

Throughout the record, the Veteran claims that her alcohol use should be service connected secondary to her depression.  At the December 2015 examination, the Veteran self-reported that her alcohol use began in the early 1980's, which pre-dates her self-reported onset of depression in 1999 when she found out that she cannot have children.  The examiner stated that based on the review of the Veteran's record and the examination of the Veteran, it is his opinion that the Veteran's alcohol use is therefore not service connected.  However, the examiner did state that the Veteran's alcohol use may contribute to her reported current mood disturbance of feeling down with isolative tendency. 

Regarding the Veteran's depression, the examiner stated that the Veteran reports limited symptoms of depression; thereby, the Veteran's diagnosis is characterized as in partial remission.  The examiner stated that the degree to which the Veteran's non-service connected alcohol use disorder contributes to her current report of limited depressive symptoms is unknown.  Furthermore, the examiner stated that the theory of self-medication resulting from depression is not adequately supported by research evidence.  The examiner explained that the research does show support whereby active substance use has a negative impact on an existing mental health condition.  However, the Veteran has stated that her current depressive symptoms of feeling down is specific to not currently being in an intimate relationship, as well as due to her isolation, and herpes breakouts. 

In addition to the VA examinations the Veteran underwent, the Board also reviewed the Veteran's VA treatment records which revealed similar symptoms to those demonstrated at the Veteran's examinations.  Additionally, the Board has also reviewed the Veteran's private mental health treatment records which reveal that the Veteran's depression is manifested by depressed mood, flat affect, anxiety, depression, poor concentration, sleep disturbance, appetite disturbance, and physical exhaustion.

After a review of the medical and lay evidence of record, the Board finds that the Veteran's depression is correctly evaluated at 50 percent disabling.  The evidence of record demonstrates that the Veteran has a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and sleep impairment.  Thereby, a 50 percent rating is warranted. 

A higher rating of 70 percent is not merited as the evidence of record does not demonstrate that the Veteran's depression is characterized by suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, and neglect of personal appearance and hygiene. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).                                                                      

Other Considerations

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record reflects the Veteran was employed through the end of 2013, when she was laid off.  Thereafter, she collected unemployment and looked for a new job.  She began a temporary job in the middle of 2014, and that job ended in the middle of 2015.  At a November 2015 VA examination, the Veteran indicated that she had not worked since July 2015.  The record also reflects that the Veteran's major depression has affected her work performance in the past.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders her unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 50 percent for major depressive disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


